>. \ Co&Se_ve .
ase 2:19, §j- §ep28 AS Lee's Fie" Page 1 of

heaps at Lestev

 

Knog that See
Crime Was comm ded on
FAISTUIT Of An ul other + Ire.
|
9.) E lava Several brut Ses
Ca a
On ms Crom ap ESE a actidet+

and a pr onto euple bUcn on

mv. (24 WW ah WAS Also in
yUsswTion- Lo NR 6 Which
Was int Ad py any Ons.

3 dich not Ay s Consent to
lo & pooteycaphid boy AN.
OF? tceavs. And As \e tram+to Steo

 
Case Lise ooses-ewa mone Bote Boo Page 2o0f2 |
Jovy Hay refussct ;

L| ) TVh ere was! absolokels No
Other people Ground. When tho
\ neiden+t cog rich “YO m4 Krowledae
tha only thing that Could hava
lezen UrrstarSsed Was poss rbity ms
Com pain mS, tect i did 4 wah *
FO Brat heve beequys of
No e€leetrielt_yy ;

Thank gor Loy 4 Our

[LZQUAS (A oes pratt

.
WO haped ) Paa—
| Che pst Lester

~741- 1D | BYl Career Lane
Sprguilleln Yrs

 
